UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4620


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTHONY WATSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00390-MOC-1)


Submitted:   January 22, 2015               Decided:   February 6, 2015


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arza Feldman, FELDMAN & FELDMAN, Uniondale, New York, for
Appellant.   Anne M. Tompkins, United States Attorney, Richard
Lee Edwards, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Watson appeals the five concurrent 235-month

sentences imposed by the district court following his guilty

plea to four counts of bank robbery, in violation of 18 U.S.C.

§ 2113(a) (2012), and possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g), 924(e) (2012).                                On

appeal,     Watson    contends    that          the    district       court    erred      in

applying    a   threat   of     death       enhancement        in     calculating       the

offense level applicable to one of the robbery counts, rendering

that sentence unreasonable.            The Government seeks to enforce the

appellate    waiver    provision       in       Watson’s      plea    agreement.          We

conclude that Watson validly waived his appellate rights and

that the sentencing issue raised on appeal is barred by the

waiver    provision.      We    therefore         dismiss      the    appeal    on     that

basis.

            We review de novo a defendant’s waiver of appellate

rights.      United    States    v.    Copeland,        707 F.3d 522,   528     (4th

Cir.), cert. denied, 134 S. Ct. 126 (2013).                          “A defendant may

waive his right to appeal if that waiver is the result of a

knowing and intelligent decision to forgo the right to appeal.”

United States v. Amaya-Portillo, 423 F.3d 427, 430 (4th Cir.

2005)    (internal    quotation       marks      omitted).           “Generally,     if    a

district court questions a defendant regarding the waiver of

appellate    rights    during    the    Rule      11    colloquy       and    the   record

                                            2
indicates that the defendant understood the full significance of

the waiver, the waiver is valid.”                 United States v. Thornsbury,

670 F.3d 532,    537     (4th    Cir.   2012).        The    magistrate   judge’s

failure to specifically question Watson’s understanding of the

waiver provision is not, however, dispositive of the question of

whether      the     waiver    was      knowing      and    intelligent.           United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002).                       To answer

that question, we consider “the totality of the circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                    Id. (internal quotation marks

omitted).      We will enforce a valid waiver so long as “the issue

appealed is within the scope of the waiver.”                      Copeland, 707 F.3d

at 528 (internal quotation marks omitted).

             After considering the totality of the circumstances,

we conclude that Watson’s waiver of appellate rights was knowing

and intelligent.        Further, the sentencing issue Watson raises on

appeal falls within the scope of the appellate waiver provision.

Therefore,     we     dismiss        the   appeal.         We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED



                                             3